                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION



MICHAEL TYRONE EDMOND                                                    PLAINTIFF


v.                           NO. 4:20-cv-00857 PSH


ANDREW SAUL, Commissioner of                                            DEFENDANT
the Social Security Administration



                     MEMORANDUM OPINION AND ORDER


      In this case, plaintiff Michael Tyrone Edmond (“Edmond”) maintains

that the findings of an Administrative Law Judge (“ALJ”) are not supported

by substantial evidence on the record as a whole.1 Edmond so maintains

for one reason. It is Edmond’s contention that he must constantly elevate

his left leg to reduce swelling, and the ALJ erred when he discounted

Edmond’s need to do so.


1
       The question for the Court is whether the ALJ’s findings are supported by
“substantial evidence on the record as a whole and not based on any legal error.” See
Sloan v. Saul, 933 F.3d 946, 949 (8th Cir. 2019). “Substantial evidence is less than a
preponderance, but enough that a reasonable mind would accept it as adequate to
support the [ALJ’s] conclusion.” See Id. “Legal error may be an error of procedure, the
use of erroneous legal standards, or an incorrect application of the law.” See Lucus v.
Saul, 960 F.3d 1066, 1068 (8th Cir. 2020) [quoting Collins v. Astrue, 648 F.3d 869, 871
(8th Cir. 2011) (citations omitted)].
     Edmond was born on November 18, 1971, and was forty-four years

old on April 16, 2016, the amended alleged onset date. In his applications

for disability insurance benefits and supplemental security income

payments, he alleged that he is disabled because of a left leg impairment.

     The parties did not exhaustively summarize the evidence in the

record but merely noted the evidence relevant to the one issue in this case.

The Court appreciates the brevity of the parties’ briefs and recounts the

relevant evidence only to provide a context for addressing the one issue.

     The record reflects that Edmond has complained of pain and

numbness in his left ankle and foot since at least November of 2015. See

Transcript at 490. When asked during the administrative hearing how he

might have injured his ankle and foot, he testified that he had no idea. See

Transcript at 37.

     On January 19, 2017, Edmond saw Dr. Gregory Ardoin, M.D.,

(“Ardoin”) for the pain and numbness in Edmond’s left foot and ankle. See

Transcript at 815-818. Edmond described the pain as an aching, piercing,

sharp, throbbing pain exacerbated by, inter alia, movement. He was sixty-

seven inches tall and weighed 245 pounds. An examination revealed that

he had 5/5 motor strength of all muscle groups surrounding his foot and

ankle and a full range of motion; however, there was tenderness upon

                                     2
palpation over the talus, and “2+ Dorsalis Pedis and Posterior Tibial, Intact

to light touch of the foot and ankle.” See Transcript at 818. He also had an

antalgic gait. An x-ray revealed an “irregular shaped talar head with

osteophyte formation and some bony destruction of the talar head,” “joint

space narrowing of the subtalar joint posterior face,” and “irregularity of

the medial cortico surface of talus.” See Transcript at 818. Ardoin assessed

possible talus avascular necrosis, prescribed Tylenol, and ordered testing.

     Edmond saw Ardoin again on January 30, 2017. See Transcript at 490-

491. Edmond reported continued pain in his left ankle and foot. The results

of an examination mirrored the results of the earlier examination. An MRI

revealed “comminuted intra-articular healing fracture of neck of talus

extending into talar head,” an avascular necrosis of the talar head, and

“secondary talonavicular joint arthritis.” See Transcript at 491. A CT scan

revealed an avascular necrosis of the talus. Medication and a brace were

prescribed, and Edmond was referred to pain management.

     Edmond saw Ardoin next on April 24, 2017. See Transcript at 487-489.

The results of an examination largely mirrored the results of the previous

examinations. Although Edmond’s gait was normal, there was tenderness

upon palpation over the talonavicular joint, ankle joint, and subtalar joint

of his left lower extremity. An x-ray revealed “increased radial density of

                                      3
the talus including the body and head with collapse of the talar head with

a small fragment on the dorsal talar head consistent with avascular necrosis

and metatarsus adductus.” See Transcript at 488. Ardoin assessed left talar

avascular necrosis, prescribed Norco, and recommended continued use of

a brace.

     Edmond returned to Ardoin on August 21, 2017. See Transcript at 786-

787. Edmond reported constant pain and swelling in his left ankle and foot.

The results of an examination mirrored the results of the earlier

examinations. He had an antalgic gait, a stiff range of motion, and

moderate swelling in his left ankle and foot. Ardoin noted that Edmond had

failed conservative treatment, and Edmond desired to proceed with

surgery.

     On December 18, 2017, a consultative examiner performed a general

physical examination of Edmond. See Transcript at 439-443. The examiner

observed some edema in Edmond’s left ankle, diagnosed left ankle pain,

and opined that Edmond had a severe disability in walking due to the pain.

     On December 20, 2017, a state agency physician opined that Edmond

could, inter alia, stand and/or walk for two hours in an eight-hour day, sit

for about six hours in an eight-hour day, and occasionally climb and



                                     4
balance. See Transcript at 71. A second state agency physician

subsequently concurred with the opinions. See Transcript at 96-97.

      On January 31, 2018, Edmond underwent surgery. See Transcript at

598-600. Ardoin described the surgery as a “left ankle fusion, subtalar

fusion, syndesmosis fusion and talectomy.” See Transcript at 481.

      Edmond saw Ardoin again on February 12, 2018. See Transcript at

481-482. Ardoin noted that although Edmond’s left ankle problem had been

severe, he was doing well as he reported only occasional tingling and pain.

      On March 26, 2018, Edmond saw an Advanced Practice Registered

Nurse (“APRN”) in Ardoin’s office. See Transcript at 479-480. The APRN

observed that Edmond had moderate edema and a stiff range of motion in

his left ankle and foot but was otherwise healing from the surgery.

      Edmond continued to see Ardoin in 2018.2 On August 6, 2018, Ardoin

observed that Edmond had some pain with activity but otherwise had full

strength in his left ankle and foot and an improved gait. A note from August

18, 2018, provides the following: “... per Dr. Ardoin, pt is released to work.

There is nothing in his notes stating that he can’t work.” See Transcript at

689. On November 5, 2018, Edmond reported that his pain had “gotten



2
      See Transcript at 757-758 (04/23/2018), 792-793 (06/04/2018), 722-723
(08/06/2018), 736-737 (11/05/2018).
                                      5
significantly better.” See Transcript at 736. Ardoin observed that Edmond’s

condition had improved, but his ankle would never be normal.

      Edmond also underwent medical testing following his surgery. A

March 26, 2018, x-ray of his left ankle showed good alignment. See

Transcript at 478. A November 5, 2018, x-ray of his left ankle and foot

showed “some joint space of the talonavicular joint,” and “[t]he hindfoot

fusion appear[ed] to be well consolidated and healed without evidence of

graft collapse and failure.” See Transcript at 728.

      Between what appears to have been June 12, 2018, and September

10, 2018, Edmond received physical therapy for his left ankle and foot

problems.3 The progress notes reflect that Edmond tolerated the therapy

well. The September 10, 2018, discharge summary reflects that his

condition improved as a result of the therapy. See Transcript at 711-712.

The discharge summary also reflects that although he had been reluctant

to ride his motorcycle because of the difficulties posed by dismounting at

lights and backing up in parking lots, he was planning to ride his motorcycle


3
      See Transcript at 776-779 (06/12/2018), 759-760 (06/14/2018), 805-806
(06/19/2018), 789-790 (06/21/2018), 744-745 (06/26/2018), 705-706 (07/06/2018),
720-721 (07/10/2018), 695-696 (07/12/2018), 692-693 (07/13/2018), 701-702
(07/17/2018), 724-725 (07/19/2018), 699-700 (07/20/2018), 707-708 (07/24/2018),
690-691 (07/26/2018), 718-719 (07/27/2018), 714-715 (07/31/2018), 739-740
(08/02/2018), 741-742 (08/03/2018), 709-710 (08/07/2018), 726-727 (08/09/2018),
729-730 (08/10/2018), 697-698 (08/16/2018),     716-717 (08/23/2018), 734-735
(08/30/2018), 711-712 (09/10/2018).
                                       6
that very day. The discharge summary does note, however, that he had an

abnormal gait and some stiffness and effusion in his left ankle.

      Between what appears to have been October 15, 2018, and March 15,

2019, Edmond also received pain management.4 The progress notes reflect

that his pain medication included Tylenol 3, Meloxicam, and Norco, and he

reported receiving benefit from the medication. He nevertheless continued

to complain of chronic left ankle pain and reported having difficulty

standing and walking for long periods of time.

      Edmond completed a series of documents in connection with his

applications. See Transcript at 289-298, 308-317. In the documents he

completed on March 13, 2018, he represented that he experiences constant

pain in his left ankle. The pain is made worse by activities that include

standing and walking, and he must use an assistive device to stand and

walk. He has difficulty attending to his personal care and cannot perform

any meaningful house or yard work, but he can shop for groceries, sit and

visit with friends, and watch television. He estimated that he can walk

about twenty-five to thirty feet before he must stop to rest.




4
      See Transcript at 621-622 (10/15/2018), 620 (11/29/2018), 618 (12/18/2018),
617 (03/15/2019).
                                        7
     The record contains a summary of Edmond’s work history. See

Transcript at 250-257. His work history is good, particularly between 2005

and 2015.

     Edmond testified during the administrative hearing. See Transcript

at 34-54. He worked until April of 2016 when he was “released” from his

job duties for what his boss said was “insubordination.” See Transcript at

35. Edmond was not working in 2018, and he could not explain why a call

log from Ardoin’s office dated August 16, 2018, reflects that Edmond was

“released to work” and “[t]here is nothing in his notes stating that he can’t

work.” When asked whether Ardoin had imposed any physical restrictions,

Edmond testified as follows:


           As far as walking, yes. He said I need assistance in
     walking. I can’t walk more than 50 feet without having to use
     some kind of assistance, or stopping for rest. I mean he told
     [me to] just sit—I don’t know why he didn’t write that down.
     He told me, you know, rest and try to keep my leg propped up
     to keep it from swelling.


See Transcript at 39. The last time Edmond rode his motorcycle was in

2017. He cannot perform a job that requires him to sit as his left leg is

constantly hurting. He must keep his leg propped up to at least the level

of his waist so that he can “keep the swelling down.” See Transcript at 42.


                                      8
When his leg swells, it becomes stiff and painful. He cannot be on his feet

for more than about ten minutes. When he is able to move about, he uses

assistive devices in the form of a knee scooter, cane, and walker.

     The ALJ found at step two of the sequential evaluation process that

Edmond has severe impairments in the form of left ankle trauma, status

post left ankle fusion, and obesity. The ALJ assessed Edmond’s residual

functional capacity and found that Edmond is capable of performing

sedentary work with the following additional physical limitations:

“occasional stooping, crouching, bending, kneeling, crawling, balancing

and occasional use of stairs; ... and has the option to use a cane in one of

the upper extremities for ambulation.” See Transcript at 13. As a part of

so finding, the ALJ found Edmond’s statements about the intensity,

persistence, and limiting effects of his symptoms were inconsistent with

the record. Specifically, the ALJ found as follows:


     ... [Edmond] testified that he constantly props his legs up to
     reduce the swelling, however, the record shows no significant
     edema. ... Furthermore, the record does not contain any
     opinion or statement from [his] medical providers indicating
     that [he] needs to elevate his legs constantly as he testified.
     [He] testified that the swelling in the legs causes immobility
     because the leg stiffens with the swelling. However, physical
     therapy notes indicate that [Edmond] was planning to ride his
     Harley-Davidson motorcycle the date of the appointment in
     September 2018, which requires dismounting at traffic lights

                                     9
     and backing into parking lots ... Moreover, the record shows
     that [he] was released to work in August 2018, meaning that
     [he] was medically able to resume work ... A November 2018
     treatment note stated that [he] was much improved but still
     had a mildly antalgic gait, which is inconsistent with [his]
     testimony that his edema leads to immobility ...
See Transcript at 15. The ALJ found at step four that Edmond is unable to

perform his past work. At step five, the ALJ relied upon the testimony of a

vocational expert and found that there is work available for a hypothetical

individual with Edmond’s limitations and residual functional capacity.

     Edmond maintains that “[t]he [ALJ] erred in discounting and

disregarding [Edmond’s] complaint that he has to elevate his feet to avoid

swelling.” See Docket Entry 16 at CM/ECF 7. It is Edmond’s contention that

the ALJ failed to follow Social Security Ruling 16-3p, and “there is no

objective medical evidence that [Edmond] did not need to elevate his feet

to avoid swelling.” See Docket Entry 16 at CM/ECF 8.

     As a part of assessing the claimant’s residual functional capacity, the

ALJ is required to evaluate the claimant’s subjective complaints. See

Pearsall v. Massanari, 274 F.3d 1211 (8th Cir. 2001). The ALJ does so by

determining whether the claimant has a medically determinable

impairment that could reasonably be expected to produce pain or other

symptoms and, if so, evaluating the intensity, persistence, and limiting

effects of her pain or other symptoms. See Social Security Ruling 16-3p. In

                                    10
evaluating the intensity, persistence, and limiting effects of the claimant’s

pain or other symptoms, the ALJ must consider all the evidence, including

evidence of the following:

     (1) daily activities; (2) the location, duration, frequency, and
     intensity of pain or other symptoms; (3) factors that precipitate
     and aggravate the symptoms; (4) the type, dosage,
     effectiveness, and side effects of any medication the claimant
     takes or has taken to alleviate pain or other symptoms; (5)
     treatment, other than medication, the claimant receives or has
     received for relief of pain or other symptoms; (6) any measures
     other than treatment a claimant uses or has used to relieve pain
     or other symptoms ...; and (7) any other factors concerning a
     claimant’s functional limitations and restrictions due to pain or
     other symptoms.


See Social Security Ruling 16-3p. See also 20 CFR 404.1529; Polaski v.

Heckler, 751 F.3d 943 (8th Cir. 1984) (identifying factors substantially

similar to those of Social Security Ruling 16-3p).

     The ALJ noted his obligation to consider the consistency of Edmond’s

symptoms pursuant to Social Security Ruling 16-3p. The ALJ considered

Edmond’s allegation that he must constantly elevate his legs to reduce

swelling. The ALJ found that although Edmond’s medically determinable

impairments could reasonably be expected to cause the symptoms,

Edmond’s statements concerning the intensity, persistence, and limiting

effects of the symptoms were not consistent with the evidence in the


                                     11
record. The ALJ could find as he did as his findings are supported by

substantial evidence on the record as a whole. The Court so finds for the

following reasons.

      First, the ALJ adequately considered the medical evidence relevant

to Edmond’s alleged need to constantly elevate his left leg to reduce

swelling.5 The ALJ did so, in part, by noting that the record contains no

evidence of “significant edema.” See Transcript at 15. For instance, Ardoin

saw Edmond on numerous occasions throughout 2017 and 2018. It appears

that Ardoin observed swelling in Edmond’s left ankle and foot on only two

occasions, the first occasion being before his left ankle surgery and the

second occasion being after the surgery. On the first occasion, Ardoin

characterized the swelling as “moderate.” See Transcript at 786. On the

second occasion, Ardoin characterized the swelling as “minimal.” See

Transcript at 793. On December 18, 2017, or approximately six weeks

before the surgery, a consultative examiner observed edema in Edmond’s

left ankle and foot but characterized the edema as “1-2+.” See Transcript

at 443. On March 26, 2018, or approximately two months after the surgery,



5
      Edmond maintains that he must elevate his legs to keep them from swelling.
There is nothing to suggest that any part of his right leg is impaired. Thus, his alleged
need to constantly elevate his legs is limited to his left leg only.


                                           12
an APRN observed edema in Edmond’s left ankle and foot but characterized

the edema as “moderate.” See Transcript at 479.6

      The ALJ adequately considered the medical evidence, in part, by

noting that no medical provider specifically advised Edmond to constantly

elevate his left leg to prevent swelling. Although Edmond testified that he

was encouraged to do so, he acknowledged that the record contains no

such restriction.

      The other medical evidence in the record also supports the ALJ’s

finding that Edmond is not required to constantly elevate his left leg to

reduce swelling. Prior to Edmond’s left ankle surgery, he complained of

pain and numbness in his left ankle and foot, a complaint his medical

providers accepted and attempted to treat. The providers did not,

however, offer an assessment of his ability to perform work-related

activities. The only assessments of his work-related abilities prior to the

surgery were offered by two state agency physicians. They agreed that he

could, inter alia, sit for about six hours in an eight-hour workday.




6
       The progress notes from Edmond’s physical therapy reflect that he had diffuse
swelling on multiple occasions, but the notes provide no insight into how significant the
swelling was.
                                           13
     After Edmond’s left ankle surgery, Ardoin’s progress notes and the

progress notes from Edmond’s physical therapy reflect that his condition

improved. Ardoin observed on August 6, 2018, that Edmond had some pain

with activity but otherwise had full strength in his left ankle and foot and

an improved gait. In addition, a note from August 18, 2018, provides the

following: “... per Dr. Ardoin, pt is released to work. There is nothing in

his notes stating that he can’t work.” See Transcript at 689. Edmond could

not explain the note but points out that he was not working in or around

August of 2018. The ALJ could and did consider the note, and the Court is

not prepared to find that he accorded it unnecessary importance. By

November 5, 2018, Edmond reported that his pain had “gotten significantly

better.” See Transcript at 736.

     Edmond maintains that there is “no objective medical evidence that

[he] did not need to elevate his feet to avoid swelling.” See Docket Entry

16 at CM/ECF 8. He is correct, but it is of little consequence. While Edmond

may derive some benefit from elevating his left leg, the ALJ could find that

a medical provider never recommended Edmond do so.

     Second, the ALJ adequately considered the non-medical evidence

relevant to Edmond’s need to elevate his left leg to prevent it from

swelling. The ALJ did so by noting that Edmond had ridden his motorcycle

                                     14
as late as 2017, or well past the alleged onset date of April 16, 2016.7 On

September 10, 2018, or after Edmond’s surgery and a period of physical

therapy, he indicated that he was planning to ride his motorcycle again

that very day.

      The other non-medical evidence in the record also supports the ALJ’s

finding that Edmond is not required to constantly elevate his left leg to

reduce swelling. Although he has difficulty attending to his personal care

and cannot perform any meaningful house or yard work, he can shop for

groceries, sit and visit with friends, and watch television. The progress

notes from his pain management reflect that his medication included

Tylenol 3, Meloxicam, and Norco, and he reported receiving benefit from

the medication.

      The question at bar is whether the ALJ’s findings are supported by

substantial evidence on the record as a whole. It is not the role of the court

to “re-weigh the evidence.” See Guilliams v. Barnhart, 393 F.3d 798 (8th

Cir. 2005). Here, the ALJ could find as he did with respect to Edmond’s

residual functional capacity and his alleged need to elevate his left leg to

prevent swelling. Specifically, the ALJ could discount Edmond’s allegation,


7
       The Court accepts the ALJ’s observation that riding a motorcycle requires
“dismounting at traffic lights and backing into parking lots,” see Transcript at 15,
activities that require the use of both ankles and feet.
                                         15
not include it in assessing his residual functional capacity, and not

incorporate the allegation into the hypothetical question.

     On the basis of the foregoing, the Court finds that there is substantial

evidence on the record as a whole to support the ALJ’s findings. Edmond’s

complaint is dismissed, all requested relief is denied, and judgment will be

entered for the Commissioner.

     IT IS SO ORDERED this 8th day of July, 2021.




                                   __________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                     16
